PD-1358-15
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                             Transmitted 6/6/2016 11:24:24 AM
                                                               Accepted 6/6/2016 11:39:16 AM
      June 6, 2016                                                             ABEL ACOSTA
                               NO. PD-1358-15                                          CLERK
                               NO. PD-1359-15
                               NO. PD-1360-15
                               NO. PD-1361-15
                     _____________________________________

    IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                     _____________________________________

           APPEAL FROM THE FOURTEENTH COURT OF APPEALS OF TEXAS
                            NO. 14-14-00307-CR
                            NO. 14-14-00308-CR
                            NO. 14-14-00309-CR
                            NO. 14-14-00310-CR
                     _____________________________________

                           Eric Lynn Baumgart
                                  Appellant

                                   VERSUS


                            The State of Texas
                                   Appellee
                     _____________________________________

       APPELLANT’S MOTION FOR LEAVE TO FILE A
            REPLY TO STATE’S MERIT BRIEF
                     _____________________________________


Michael D. Gillespie
SBOT # 07926500
Gillespie Law Firm
226 Sheldon Road
Channelview, Texas 77530
Tel. 281-457-9999
Fax. 281-457-0990
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

      INTO COURT COMES, ERIC LYNN BAUMGART, the appellant, who

files this motion, through the attorney designated herein, and in support of said

motion would respectfully show the court as follows:

      On May 23, 2016 the prosecution-appellee filed its merit brief in this case

and it raised arguments that warrant a reply. The appellant’s reply, filed

contemporaneously with this motion, addresses important issues created in the

appellee’s merit brief.

      Wherefore, premises considered, the appellant requests the court to grant

this motion and to allow the appellant to file his reply.



                                        Respectfully submitted by:



                                        Michael D. Gillespie
                                        SBOT # 07926500

                                        Attorney for:
                                        Eric Lynn Baumgart
                                        Appellant




                                         -2-
                      CERTIFICATE OF COMPLIANCE

       Pursuant to Rule 9.4(i)(3) of the Texas Rules of Appellate Procedure, it is
certified that this document contains 98 words for included sections as defined
under Rule 9.4(i)(1) and that it is compliant with Rule 9.4(i)(3)(D).


                         CERTIFICATE OF SERVICE

       Pursuant to Rule 9.5(d) of the Texas Rules of Appellate Procedure, it is
certified that a true copy of these papers were served on the following parties:

      State Prosecuting Attorney
      Via: Email to lisa.mcminn@spa.texas.gov

      Harris County District Attorney
      Via: Email to curry_alan@dao.hctx.net
           Email to mccrory_daniel@dao.hctx.net

      Andrew M. Bayley
      Attorney for Amici Curiae
      Via: Email to andrew@bayleylawfirm.com

      William S. Marks
      Amicus Curiae pro se
      Via: Email to wsmarks385@yahoo.com

      Texas Attorney General
      General Litigation Division
      Via: Email to const_claims@texasattorneygeneral.gov


                                     Certified by:



                                     Michael D. Gillespie
                                     SBOT # 07926500



                                      -3-